Exhibit Carl M. Hennig, Inc. Investment Securities • Main and Otter • P.O. Box 1069 • Oshkosh, WI54903-1069 • 920-231-6630 • Fax 920-231-1883 March 27, To The Board of Directors of Bioanalytical Systems, With the board of directors of Bioanalytical Systems receiving 38.57% to 47.19% of the votes cast at the annual meeting, it is more than apparent there is tremendous dissatisfaction amongst the shareholders with the direction of the company. I hereby request one of the five seats, nominating David Omachinski (resume enclosed) as my representative to replace one of the current directors, as to be determined by the existing board by the next regularly scheduled board meeting, and that David Omachinski be seated at that meeting. Respectfully Submitted /s/ Thomas A. Harenburg Thomas A.
